{¶ 23} I write separately simply to note my belief that the appellate statute, R.C 2953.08(G)(2), retains its vitality, post-Foster, regarding sentencing challenges premised on R.C. 2929.11 or 2929.12. When faced with alleged error by the trial court in applying these sentencing guidelines, we must conduct a de novo review, to determine whether the guidelines were correctly applied.
 {¶ 24} By his sixth assignment of error, appellant herein asserts his sentences violate the proportionality requirements of R.C. 2929.11(B). A de novo review of the record indicates that it does not. The principal issues argued to the trial court, and affecting its sentence, appear to have been the seriousness and recidivism factors set forth at R.C.2929.12. A review of the sentencing transcripts shows the learned trial judge thoroughly and fairly balanced these factors in arriving at the sentences imposed. There being no error in the trial court's application of the appropriate sentencing guidelines, the sixth assignment of error must fail. *Page 1